Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered January 14, 2014, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
In satisfaction of a two-count indictment, defendant entered a guilty plea to the reduced charge of attempted promoting prison contraband in the first degree. County Court imposed *1353the agreed-upon prison sentence of IV2 to 3 years, as an admitted second felony offender, the minimum permissible sentence (see Penal Law § 70.06 [3] [e]; [4] [b]), to run consecutively to the sentence he was then serving. Defendant now appeals.*
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and briefs, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, P.J., Rose, Lynch and Clark, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.

 Although defendant’s pro se notice of appeal contains errors in the date of the judgment and the crime of conviction, we will overlook these errors and treat the notice of appeal as if it were validly taken from the amended sentence rendered January 14, 2014 (see CPL 460.10; People v Saunders, 127 AD3d 1420, 1421 [2015], lv denied 26 NY3d 935 [2015]).